Title: Council of War, 1 September 1778
From: Council of War
To: 


          
            [White Plains, 1 September 1778]
          
          At a Council of War held at Head Quarters in Camp at White plains Septr 1st 1778
          Present The Commander in Chief
          
            
              Major Genls
              Brigadr Generls
            
            
              Putnam
              Nixon
            
            
              Gates
              Parsons
            
            
              Stirling
              Jas Clinton
            
            
              Lincoln
              Smallwood
            
            
              D’Kalb
              Knox
            
            
              McDougal
              Poor
            
            
              
              Paterson
            
            
              
              Wayne
            
            
              
              Woodford
            
            
              
              Muhlenburg
            
            
              
              Scott
            
            
              
              Huntington
            
            
              
              DuPortail
            
          
          The Commander in Chief states to the Council, that by a Letter of the 23d Ulto from
            General Sullivan, it appears that the French fleet under the command of His Excellency
            Vice Admiral Count D’Estaing, in consequence of damage sustained in a violent storm off
            the coast and from other weighty considerations, had left Rhode Island on the 21st in
            their way to Boston, there to refit. That by another Letter of the 29th he is informed,
            General Sullivan and the Troops under his command had the preceding evening retreated
            from the position they before occupied, to the North East end of the Island, where an
            Action  had ensued, in which the American Troops were finally
            successful, though not without considerable loss.
          He further informs them, that by various accounts from New York and other places, the
            Enemy some time since, had detached a body of about 1200 hundred men under General
            Tryon, on a foraging party on Long Island, which was last heard of at Setocket. That
            besides this, other Troops had from time to time passed over to Long Island; amounting
            in the whole, according to intelligence, to a considerable number. That some days since,
            a Fleet of about Sixty sail of Transports, great & small, had proceeded Eastward
            through the sound; in which it ⟨is⟩ supposed, the Troops or part of them on Long Island
            had embarked, and some repor⟨ts⟩ say under the command of General Clint⟨on⟩ for the
            relief of Rhode Island. That if the Detachments said to have been sent to Rhode Island
            are really gone, the number of t⟨he⟩ Enemy’s troops there, will amount to  the
            number of those remaining at New Yor⟨k⟩ and its dependencies about 9,000. That our force at this post is 12,772 rank a⟨nd⟩ file fit for
            duty, exclusive of men retu⟨rned⟩ on command.
          His Excellency finally inform⟨s⟩ the Council, that a Gentleman who cam⟨e⟩ express from
            Rhode Island assures him, that he met an Officer, belonging to the Languedoc, One of the
            French fleet, the 27th of August in the Evening at providence, going with dispatches to
            General Sullivan, who informed him of the arrival of the french fleet at Boston; which
            had been joined by the Cæsar a 74 Gun ship, separated in the storm, and who, he also
            understood, mentioned that the fleet, consisting of ten sail of the line & three
            frigates, was on the point of leaving Boston or had sailed for Rhode Island—and would be
            there by the time of his (the Gentleman’s) return.
          The Commander in chief having stated these facts for the consideration of the Council,
            requests their opinion,
          
            1st Whether any operations can be undertaken at the present juncture by this
              Army—and of what kind—Whether a movement of the whole or a princip⟨a⟩l part of it to
              the Eastward, will be adv⟨isa⟩ble, and afford a prospect of advantage?
            2. In case a movement to the Eastward should be thought proper, what measures and
              precautions should be taken for the security of the Highland passes?
            3. Or whether an attempt with such a probability of success as will justify it,
              can be made upon New York in it’s present circumstances? In determining the foregoing points—the General requests the
              Council will take into view the practicability of supplying the Army with provisions,
              if it should be judged expedient to move to the Eastward.
          
        